DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s terminal disclaimer filed 3/19/2021 has overcome the Double Patenting rejection listed in the previous office action, dated 12/21/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0017755 A1 to Wei.
Regarding claim 12, Wei discloses and apparatus (100 figs. 1a-1b, and 200 figs. 4a-4b) comprising a first, second and third optical elements (lenses 104, 103 and 102 respectively see fig. 1a) arranged in a stack (shown in fig. 1a), wherein each of the first, 

    PNG
    media_image1.png
    508
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    367
    604
    media_image3.png
    Greyscale


.
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017755 A1 to Wei.
Regarding claim 1, Wei teaches a device (figs. 1a-1b) comprising first, second, and third optical element (lenses 104, 103 and 102 in fig. 1a respectively) arranged in a stack (fig. 1a), each optical element of the first, second, and third optical elements including alignment features (ridges see figs. 1a-1b above) and separation features (grooves see figs. 1a-1b above), wherein the alignment and separation features of each 
However, Wei does not explicitly state the device being an ophthalmic device.
Wei does however teach the device being a lens module (abstract) and further teaches that it has the advantage of reducing stray light and preventing deformation of the lenses during assembly (0027 and 0029).  Wei also suggest that possible uses for the lens in mobile phones, IPads and digital cameras (0002-0004). By reducing stray light/light leakage from mobile phones and IPads one, the device would reduce eye strain.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Wei so as to have the device being an ophthalmic device in order to reduce light leakage/stray light and hence reduce excessive eye strain brought on by light leakage from mobile phones and IPads.
	Regarding claim 8, Wei teaches the alignment and separation features being formed from grooves (figs. 1a-1b above) and ridges (figs. 1a-1b) disposed on one or 
	Regarding claim 9, Wei teaches the grooves and ridges of the first optical element (104 figs. 1a-1b) being formed on a surface of the first optical element, the surface of the first optical element facing the second optical element (103 figs. 1a-1b).
	Regarding claim 10, Wei teaches the grooves and ridges of the third optical element being formed on one surface of the third optical element (102 figs.1a-1b), the one surface of the third optical element facing the second optical element (103). 
	Regarding claim 11, Wei teaches the grooves and ridges of the second optical element are formed on two surfaces of the second optical element (102 figs. 1a-1b), wherien one the two surfaces faces the first optical element (104), and the other of the two surfaces faces the third optical element (102 see figs. 1a-1b).
Allowable Subject Matter
Claims 2-7, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871